FILED
                           NOT FOR PUBLICATION
                                                                           MAY 23 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MITSUI O.S.K. LINES, LTD.,                       No. 15-17295

              Plaintiff-Appellant,               D.C. Nos.    3:10-cv-05591-SC
                                                              3:11-cv-02861-SC
 v.

SEAMASTER LOGISTICS, INC.; TOLL                  MEMORANDUM*
GLOBAL FORWARDING (AMERICAS)
INC.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                      Samuel Conti, District Judge, Presiding

                        Argued and Submitted May 15, 2017
                             San Francisco, California

Before: W. FLETCHER and TALLMAN, Circuit Judges, and HUCK,** District
Judge.

      Plaintiff-Appellant Mitsui O.S.K. Lines, LTD. (“MOL”) appeals the

dismissal of its Racketeer Influenced and Corrupt Organizations Act (“RICO”)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Paul C. Huck, United States District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
claims against SeaMaster Logistics, Inc. (“SeaMaster”) and Toll Global

Forwarding (Americas) Inc. (“Summit”). We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      MOL alleges that Summit and SeaMaster’s fraudulent wire and mail

transmissions proximately caused its domestic injuries. To show proximate cause,

MOL must prove “some direct relation between the injury asserted and the

injurious conduct alleged.” Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258, 268

(1992). Mere “but-for” or factual causation is insufficient. Hemi Group, LLC v.

City of New York, 559 U.S. 1, 9 (2010). So too is “[a] link that is too remote,

purely contingent, or indirect.” Id. (citation and internal quotation marks omitted).

      Defendants’ use of U.S. mails and wires did not proximately cause MOL’s

injuries. Those injuries were the direct result of Summit and SeaMaster’s

false Shenzhen door declarations, which induced MOL to issue payments to

Rainbow and forego the higher origin receiving charges and space protection

premiums to which it otherwise would have been entitled. The false wire and mail

transmissions at issue may have facilitated the overall arrangement, but their role

in the scheme was insufficiently direct to constitute a proximate cause of MOL’s

injuries. See Oki Semiconductor Co. v. Wells Fargo Bank, 298 F.3d 768, 774 (9th

Cir. 2002).


                                          2
      Because MOL cannot show proximate cause, we need not address whether it

suffered “domestic injury” within the meaning of RJR Nabisco, Inc. v. European

Cmty., 136 S. Ct. 2090, 2106-11 (2016). Defendants’ Motion for Judicial Notice is

accordingly denied.

      AFFIRMED.




                                        3